UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION15G OF THE SECURITIES ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x (c)(2)(ii)Rule15Ga-1 under the Exchange Act (17CFR240.15Ga-1) for the reporting period: 1 January 2012 to 31 December 2012 Date of Report:February11, 2013 Commission File Number of securitizer:025-00472 Central Index Key Number of securitizer:0001542134 Nationwide Building Society (Exact name of securitizer as specified in its charter) Name and telephone number, including area code, of the person to contact in connection with this filing: Colin Grundy +44 (1604) 853696 Indicate by check mark whether the securitizer has no activity for the initial period pursuant to Rule15Ga-1(c)(1): o Indicate by check mark whether the securitizer has no activity for the quarterly period pursuant to Rule15Ga-1(c)(2)(i): o Indicate by check mark whether the securitizer has no activity for the annual period pursuant to Rule15Ga-1(c)(2)(ii): x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorised. Dated: February11, 2013 Nationwide Building Society (Securitizer) By /s/ Rob Collins Name: Rob Collins Title: Head of Asset-Backed Funding
